      Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

                                                 §
 SARAH PALMQUIST, Individually and as
                                                 §
 Next Friend of E.P., a Minor, and GRANT
                                                 §
 PALMQUIST,
                                                 §
                               Plaintiffs,       §    Civil Action No. 3:21-cv-90
 v.                                              §
                                                 §
 THE HAIN CELESTIAL GROUP, INC.;                 §
 AND WHOLE FOODS MARKET, INC.                    §
                               Defendants.       §
                                                 §


                                   NOTICE OF REMOVAL

       Defendant The Hain Celestial Group, Inc., by and through its counsel, hereby gives notice

of the removal, pursuant to 28 U.S.C. §§ 1441 and 1446, of the above-captioned action from the

149th Judicial District Court of Brazoria County, Texas, to the United States District Court for the

Southern District of Texas, Galveston Division, on the grounds set forth below.

                                   I.        INTRODUCTION

       1.      On March 30, 2021, Sarah Palmquist, individually and as Next Friend of E.P., a

minor, and Grant Palmquist (“Plaintiffs”), filed their First Amended Petition, Cause No. 111847-

CV, against Defendants, The Hain Celestial Group, Inc. (“Hain”) and Whole Foods Market Rocky

Mountain/Southwest, L.P. (“Whole Foods”), in the 149th Judicial District Court of Brazoria

County, Texas. Plaintiffs alleged negligence against both Hain and Whole Foods, products

liability against Hain, and breach of warranties against Whole Foods.

       2.      Hain was served by Plaintiffs through CT Corporation System in Dallas, Texas on

March 16, 2021. Upon information and belief, Whole Foods was served by Plaintiffs on March
        Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 2 of 10




12, 2021. Less than thirty (30) days have passed since Hain and Whole Foods were served.

Therefore, removal is timely pursuant to 28 U.S.C. § 1446(b).

         3.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81 of the United States District

Court for the Southern District of Texas, attached as Exhibit A is a copy of all process, pleadings,

and orders served upon Hain, as well as the docket sheet, an index of matters being filed, and a list

of all counsel of record.

         4.     This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because

complete diversity of citizenship exists between the properly joined parties and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

         5.     This Notice of Removal is being filed in the United States District Court for the

Southern District of Texas, Galveston Division, the District Court of the United States for the

district and division within which the state court action is pending, as required by 28 U.S.C.    §§

1446(a) and 1441(a).

II.      COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN PLAINTIFFS
                      AND THE PROPER DEFENDANT

         6.     Upon information and belief, and as alleged by Plaintiffs in their First Amended

Petition, Sarah Palmquist was at all relevant times a citizen and resident of the State of Texas. See

Plaintiffs’ Pet. ¶ 8.

         7.     Upon information and belief, and as alleged by Plaintiffs in their First Amended

Petition, Grant Palmquist was at all relevant times a citizen and resident of the State of Texas. See

Plaintiffs’ Pet. ¶ 9.

         8.     Defendant The Hain Celestial Group, Inc., is and was at the time of the institution

of this case, a Delaware corporation with its principal place of business in Lake Success, New

York.

                                                 2
      Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 3 of 10




       9.      Plaintiffs’ First Amended Petition purports to state claims against Whole Foods

Market Rocky Mountain/Southwest, L.P. Plaintiffs alleged that Whole Foods is organized under

the laws of the State of Texas and has its principal place of business in Austin, Texas. Even if

Plaintiffs’ allegations regarding Whole Food’s state of incorporation and principle place of

business are accurate, because Whole Foods has been improperly joined to this action, its

citizenship does not destroy this Court’s diversity jurisdiction.

       10.     Because Whole Foods as been improperly joined, its consent to this removal is not

necessary. Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993) (holding that “[i]n

cases involving alleged improper or fraudulent joinder of parties,” the general rule requiring

consent does not apply); see also Kolacny v. Vanguard Grp., Inc., 2009 WL 10694186, at *2 (S.D.

Tex. July 22, 2009) (“[C]onsent is not required from defendants whose joinder is alleged to be

improper or fraudulent.”).

      III.    THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

       11.     The amount in controversy requirement is clearly satisfied in this case.

       12.     “Plaintiffs seek damages in excess of $1,000,000.00.” See Plaintiffs’ Pet. ¶ 67.

Accordingly, the amount in controversy exceeds $75,000.00 and satisfies the requirement of 28

U.S.C. § 1332(a).

 IV. WHOLE FOODS HAS BEEN IMPROPERLY JOINED BECAUSE PLAINTIFFS
 CANNOT ESTABLISH A CAUSE OF ACTION AGAINST IT, BASED ON THE FIRST
            AMENDED PETITION AT THE TIME OF REMOVAL

       13.     In the Fifth Circuit, under the improper joinder doctrine, a party may not defeat

federal jurisdiction by naming as a defendant an improperly joined non-diverse entity or

individual. Wolf v. Deutsche Bank Nat'l Trust Co., 745 Fed. Appx. 205, 206 (2018); Salazar v.

Allstate Texas Lloyd’s, Inc., 455 F.3d 571, 574 (5th Cir. 2006). A plaintiff has improperly joined



                                                  3
      Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 4 of 10




a defendant where a plaintiff cannot “establish a cause of action against the non-diverse party in

state court.” Id.; Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011)

(quoting Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004)). Under this

standard, the removing defendant need only demonstrate that “there is no reasonable basis for the

district court to predict that the plaintiff might be able to recover against an in-state defendant.”

Cuevas, 648 F.3d at 249 (quoting Smallwood, 385 F.3d at 573).

       14.     Based on the allegations set forth in the First Amended Petition, Plaintiffs do not

have a right to relief against Whole Foods.

       15.     Therefore, Whole Foods’s citizenship should be disregarded for purposes of

determining diversity jurisdiction.

       16.     Plaintiffs have alleged against Whole Foods causes of action for negligence and

breach of implied warranties, claiming that Whole Foods failed to provide safe baby food products

to Plaintiffs and failed to adequately warn Plaintiffs of the levels of heavy metals contained in

those products. See Plaintiffs’ First Amended Petition at ¶¶ 43-46; 60-66.

       17.     Both of Plaintiffs causes of action against Whole Foods are governed by the Texas

Product Liability Act (“TPLA”), and therefore, Whole Foods, as a non-manufacturing seller of

baby food, is protected by the innocent seller exception. Tex. Civ. Prac. & Rem. Code §§

82.001(2), 82.003(a).

       18.     The TPLA defines a product liability action as “[a]ny action against a manufacturer

or seller for recovery of damages arising out of personal injury, death, or property damage

allegedly caused by a defective product whether the action is based in strict tort liability, strict

products liability, negligence, misrepresentation, breach of express or implied warranty, or any

other theory or combination of theories.” § 82.001(2).



                                                 4
      Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 5 of 10




       19.     However, the TPLA limits liability against non-manufacturing sellers. Pursuant to

§ 82.003(a) of the TPLA, “a seller that did not manufacture a product is not liable for harm caused

to the claimant by that product unless the claimant proves” one of seven narrow enumerated

exceptions. § 82.003(a). Courts have interpreted § 82.003(a) as a “blanket protection for

nonmanufacturing sellers of products from liability for injuries caused by a defective product.”

Garcia v. LG Elecs. USA Inc., 2011 WL 2517141, at *2 (S.D. Tex. June 23, 2011); Williams v.

Avon Prods., 2019 LEXIS 198502, at *8 (S.D. Tex. 2019). And indeed, Texas courts routinely

apply this exception “to protect innocent sellers from products liability suits unless they had

significantly and intentionally participated in the design or production of the product.” Manchester

Tank & Equip. Co. v. Engineered Controls Int'l, Inc., 311 S.W.3d 573, 575 (Tex. App. 2009);

Williams, 2019 LEXIS 198502, at *8.

       20.     Whole Foods is unequivocally a non-manufacturing seller under the TPLA. §

82.001(3) (“‘Seller’ means a person who is engaged in the business of distributing or otherwise

placing, for any commercial purpose, in the stream of commerce for use or consumption a product

or any component part thereof.”); § 82.001(4) (“‘Manufacturer’ means a person who is a designer,

formulator, constructor, rebuilder, fabricator, producer, compounder, processor, or assembler of

any product or any component part thereof and who places the product or any component part

thereof in the stream of commerce.”).

       21.     Because Whole Foods is a non-manufacturing seller under the TPLA, Plaintiffs

bear the burden of demonstrating that Whole Foods falls within one of the seven enumerated

exceptions outlined in § 82.003(a). Martinez v. Med. Depot, Inc., 434 F. Supp. 3d 537, 550 (S.D.

Tex. 2020) (dismissing product liability claims against a non-manufacturing seller and explaining

that “[a]bsent any evidence from Plaintiff that [Defendant] falls under any of the seven exceptions,



                                                 5
      Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 6 of 10




the Court finds Plaintiff fails to raise a genuine issue of material fact that could preclude summary

judgment in favor of [Defendant]”).

       22.     Plaintiffs have not alleged any facts to demonstrate that Whole Foods falls within

any of the exceptions outlined in § 82.003(a):

               a.      Plaintiffs have not alleged any facts demonstrating that Whole Foods

“participated in the design of the product.” § 82.003(a)(1).

               b.      Plaintiffs have not alleged any facts demonstrating that Whole Foods

“altered or modified the product” and that Plaintiffs’ harm “resulted from that alteration or

modification.” § 82.003(a)(2).

               c.      Plaintiffs have not alleged any facts demonstrating that Whole Foods

“installed the product, or had the product installed, on another product,” and that Plaintiffs’ harm

“resulted from the product’s installation onto the assembled product.” § 82.003(a)(3).

               d.      Plaintiffs have not alleged any facts demonstrating that Whole Foods

“exercised substantial control over the content of a warning or instruction that accompanied the

product.” § 82.003(a)(4).

               e.      Plaintiffs have not alleged any facts demonstrating that Whole Foods made

any “express” and “incorrect” “factual representations about an aspect of the product.”            §

82.003(a)(5). In their breach of warranties claim against Whole Foods, Plaintiffs allege that Whole

Foods made and breached their “implied warranty” to Plaintiffs and other customers.              See

Plaintiffs’ Pet. §§ 61, 63.      Plaintiffs do not allege that Whole Foods made any express

representations about the products at issue. Moreover, even if Plaintiffs had alleged that Whole

Foods made and breached an express warranty, Plaintiffs have failed to allege that Whole Foods

made any specific representations about a particular aspect of the product. Courts have routinely



                                                 6
      Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 7 of 10




held that generalized positive statements about a product are not actionable representations under

§ 82.003(a)(5). Howard v. Lowe’s Home Centers, LLC, 306 F. Supp. 3d 951, 958 (W.D. Tex.

2018), aff’d, 765 F. App’x 76 (5th Cir. 2019); Williams v. Avon Prods., 2019 LEXIS 198502, at

*14 (S.D. Tex. 2019). And indeed, even general representations regarding a product’s safety are

insufficient. Gill v. Michelin N. Am., Inc., 3 F. Supp. 3d 579, 585 (W.D. Tex. 2013) (finding

representations that a truck was “a ‘good truck’ (i.e. that the product was safe)” insufficient under

§ 82.003(a)(5)); Williams, 2019 LEXIS 198502, at *14.

               f.      Plaintiffs have not alleged any facts demonstrating that Whole Foods

“actually knew of a defect to the product at the time [Whole Foods] supplied the product.”

§ 82.003(a)(6). Texas law requires actual knowledge of the product defect. Courts have

consistently held that “liability cannot be based on an allegation that a seller should have known

of a defect in a product.” Mix v. Target Corp., 759 F. Supp. 2d 876, 881 (W.D. Tex. 2010) (quoting

Rubin v. Daimlerchrysler Corp., 2005 WL 1214605, at *6 (S.D. Tex. May 20, 2005)); Ray v. FCA

US, LLC, No. 2:170C-86, 2017 U.S. Dist. LEXIS 111526, 2017 WL 3033425, at *4 (S.D. Tex.

July 18, 2017); Williams, 2019 LEXIS 198502, at *10-13. Moreover, although Plaintiffs claimed

that Hain and Whole Foods knew about the alleged “risks posed by the high levels” of heavy

metals in baby food products, awareness of a potential injury or risk is insufficient to establish

actual knowledge under Texas law. See Plaintiffs’ Pet. ¶ 46. “[T]he defendant’s actual knowledge

must relate to the defect itself.” Evans v. Kawaski Motors Corp., USA, 2015 WL 4434073, at *4

(S.D. Tex. July 17, 2015) (quoting Blythe v. Bumbo Int'l Trust, 2013 WL 6190284, at *6 (S.D.

Tex. Nov. 26, 2013)). And indeed, courts have held that “a nonmanufacturing seller's knowledge

of a condition in or of a product without actual knowledge that the condition renders the product

defective is insufficient to satisfy the Section 83.002(a)(6) exception.” Garcia v. Nissan Motor



                                                 7
        Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 8 of 10




Co., 2006 WL 869944, at *3 (S.D. Tex. Mar. 30, 2006); Ray v. FCA US, LLC, 2017 LEXIS 111526,

at *4; Williams, 2019 LEXIS 198502, at *10-13. At bottom, Plaintiffs have failed to allege any

facts demonstrating that Whole Foods had actual knowledge of the alleged product defects. See

Pizana v. Jerry’s Auto Sales, No. B-19-55, 2019 U.S. Dist. LEXIS 154969, 2019 WL 4280016, at

*5-6 (S.D. Tex. July 23, 2019) (finding improper joinder when plaintiff failed to allege that an in-

state seller had actual knowledge of the product defect).

                g.          Plaintiffs have not alleged any facts demonstrating that Hain, the

manufacturer of the products at issue, is insolvent or otherwise not subject to the jurisdiction of

the court. § 82.003(a)(7).

         23.    Because Plaintiffs have not demonstrated that Whole Foods falls under any of the

seven exceptions outlined in § 82.003(a), Whole Foods is protected by the innocent seller

exception and Plaintiffs have no right to recover against Whole Foods.

         24.    Plaintiffs have no claims against Whole Foods and have therefore included Whole

Foods as a defendant in an attempt to defeat diversity jurisdiction and preclude the removal which

Hain properly seeks.

   V.      THE OTHER PREREQUISITES FOR REMOVAL HAVE BEEN SATISFIED

         25.    As set forth above, Hain and Whole Foods were served in this case on March 16,

2021 and March 12, 2021, respectively. This Notice of Removal is filed within thirty (30) days of

service upon Hain and Whole Foods and, therefore, removal is timely. See 28 U.S.C.                §

1446(b).

         26.    Whole Foods need not consent to removal, because Plaintiffs have improperly

joined it in this action.

         27.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.



                                                  8
     Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 9 of 10




       28.     The United States District Court for the Southern District of Texas, Galveston

Division, embraces the county in which the state court action is now pending and, therefore, this

Court is a proper venue for this action pursuant to 28 U.S.C. § 124(b).

       29.     Hain is filing written notice of this Removal with the Clerk of the State Court in

which the action is currently pending pursuant to 28 U.S.C. § 1446(d). Copies of the Notice of

Filing of Notice of Removal, together with this Notice of Removal, are being served upon

Plaintiffs’ counsel pursuant to 28 U.S.C. § 1446(d).

       30.     If any question arises as to the propriety of removal of this action, Hain requests

the opportunity to present a brief and request oral argument in support of removal.

       31.     By filing this Notice of Removal, Hain does not waive any defenses or rights.

       WHEREFORE, Hain respectfully requests that this Court assume jurisdiction of the above-

described action now pending in the 149th Judicial District Court of Brazoria County, Texas,

pursuant to 28 U.S.C. §§ 1332 and 1441.



                                      Respectfully submitted,

                                      FEE, SMITH, SHARP & VITULLO, L.L.P



                                      BRIAN G. CANO
                                      State Bar No. 24045613
                                      SDTX Bar No. 622595
                                      HUGH D. BAKER
                                      State Bar No. 24105452
                                      SDTX Bar No. 3545473
                                      2777 Allen Parkway
                                      Suite 800
                                      Houston, TX 77019
                                      713-362-8300
                                      713-362-8302 [Fax]
                                      bcano@feesmith.com

                                                9
     Case 3:21-cv-00090 Document 1 Filed on 04/09/21 in TXSD Page 10 of 10




                                      hbaker@feesmith.com

                                      ATTORNEYS FOR DEFENDANT
                                      THE HAIN CELESTIAL GROUP, INC.




                              CERTIFICATE OF SERVICE

         THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been served
to all attorneys of record in this cause of action on the 9th day of April,2021:

       Kurt Arnold
       Caj Boatright
       Roland Christensen
       Brittany Clark
       ARNOLD & ITKIN LLP
       6009 Memorial Drive
       Houston, TX 77007
       Tel: 713.222.3800
       Fax: 713.222.3850
       e-service@arnolditkin.com
       karnold@arnolditkin.com
       cboatright@arnolditkin.com
       rchristensen@arnolditkin.com
       bclark@arnolditkin.com


       Charles R. Parker
       Constance H. Pfeiffer
       YETTER COLEMAN LLP
       811 Main Street, Suite 4100
       Houston, Texas 77002
       (713) 632-8000 (P)
       (713) 632-8002 (F)
       cparker@yettercoleman.com
       cpfeiffer@yettercoleman.com




                                             BRIAN G. CANO



                                                10
